DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al, US Patent8,617,996.

Regarding claim 1, Chi teaches a method of cutting a fine pattern, the method comprising: 
forming a line structure on a substrate 102, the line structure extending in a first direction parallel to an upper surface of the substrate and including a pattern 104 and a first mask 114/116 sequentially stacked, the pattern and the first mask including different materials from each other (figure 1); 
forming a sacrificial layer 106 or 108 on the substrate to cover the line structure (figure 1); 
partially etching the sacrificial layer to form a first opening partially overlapping the line structure in a vertical direction perpendicular to the upper surface of the substrate (figure 3);
etching at least one of a portion of the first mask, an upper portion of the pattern, and a portion of the sacrificial layer that are under the first opening using a first etching gas, the first etching gas having no etching selectivity among the pattern, the first mask, and the sacrificial layer (figure 5) ; and 
removing a lower portion of the pattern under the upper portion thereof to divide the pattern into a plurality of pieces spaced apart from each other in the first direction (figure 6. Note: figure 6 of Chi teaches partial removal of a lower portion of the pattern under a upper portion of the pattern in which lower portions 105A and 105B remain in figure 6. Further, in a different embodiment, Chi also teaches complete removal of the lower portion of pattern in figure 11).

Regarding claim 2, Chi teaches the pattern 104, the first mask 114 or 116 and the sacrificial layer 106 or 108 include silicon (column 1, line 1), an oxide (114, column 4, line 9), and spin-on-hardmask (SOH) (column 4, lines 12-24), respectively.

Regarding claim 4, Chi teaches wherein the first opening exposes an upper surface of the first mask (Note: this is accomplished between figures 3 and 4 when etching off layer 106 in 118), and wherein a second opening is formed by etching the portion of the first mask and the upper portion of the pattern that are under the first opening (figure 4).

Regarding claim 7, Chi teaches forming the first opening includes forming a second mask 110 or 112 on the sacrificial layer, the second mask including a third opening 118 exposing an upper surface of the sacrificial layer (figure 3); and etching the sacrificial layer using the second mask as an etching mask (figure 3) wherein a sidewall of the third opening has a slope of which an angle is equal to or greater than 80 degrees with respect to the upper surface of the substrate (Note: a sidewall with a slope of an angle greater 80 degrees with respect to the upper surface of the substrate includes a sidewall at a 90 degree angle, which is taught by the reference of Chi in figure 3, thereby meeting the limitations of the claim).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi as applied to claims above, and further in view of Wang et al, US Patent 6,699,792.

 Regarding claim 3,Chi fails to teach the first etching gas includes CF4 gas and CHF3 gas.

Wang teaches the first etching gas includes CF4 gas and CHF3 gas (column 4, lines 6-9) which are two of several conventionally-used etchant gas that are generally used for etching silicon substrates.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with that of Chi because CF4 gas and CHF3 gas are two of several conventionally-used etchant gas that are generally used for etching silicon substrates.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi as applied to claim 1 above, and further in view of Chen et al, US Patent Application Publication 2018/0226403.

Regarding claim 5, Chi teaches the first opening does not expose an upper surface of the first mask (figure 3) and wherein a second opening is formed by etching the portion of the sacrificial layer, the portion of the first mask, and the upper portion of the pattern that are under the first opening (figure 4).

Chi fails to teach the first opening has a bottom higher than the upper surface of the first mask.

However, in etching down of the sacrificial layer of Chi, there are points in this etching in which the first opening does not expose an upper surface of the first mask and the first opening has a bottom higher than the upper surface of the first mask. This is shown in figure 2 of Chen, which teaches this partial etching process in which an first opening 36 is formed, which has a bottom higher than the upper surface of the first mask 18.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with that of Chi because it is generally known in the art that in etching down of the sacrificial layer of Chi, there are points in this etching in which the first opening does not expose an upper surface of the first mask and the first opening has a bottom higher than the upper surface of the first mask. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi as applied to claim 1 above, and further in view of Jung, US Patent 7,314,810.

Regarding claim 6, Chi teaches the sacrificial layer includes SOH (column 4, lines 12-24), and wherein the first opening is formed by an etching process (figure 3) 

Chi fails to teach the etching process uses an etching gas including oxygen gas and argon gas.

Jung teaches the etching process uses an etching gas including oxygen gas and argon gas (claims 13 and 15) as one of several etchants generally used in the art to etch an organic layer

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with that of Chi because including oxygen gas and argon gas are etchants that are generally used in the art to etch an organic layer.

Claim(s) 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al, US Patent 8,617,996 in view of Filipiak et al, US Patent 5,918,147 and Huang et al, US Patent 6,225,187.

Regarding claim 15, Chi teaches method of cutting a fine pattern, the method comprising:
forming a line structure 102/104 on a substrate 102, the line structure extending in a first direction parallel to an upper surface of the substrate (figure 1);
forming a sacrificial layer 106 or 108 on the substrate to cover the line structure (figure 1);
sequentially forming a first mask layer 110 and a photoresist pattern 112 on the sacrificial layer, and the photoresist pattern including a first opening exposing an upper surface of the first mask layer (figure 2),
etching the first mask layer by an etching process using the photoresist pattern as an etching mask to form a first mask having a second opening 118 exposing an upper surface of the sacrificial layer (figure 3), and 
a slope of the second opening having an angle equal to or greater than 80 degrees with respect to the upper surface of the substrate (Note: a sidewall with a slope of an angle greater 80 degrees with respect to the upper surface of the substrate includes a sidewall at a 90 degree angle, which is taught by the reference of Chi in figure 3, thereby meeting the limitations of the claim);
partially etching the sacrificial layer using the first mask as an etching mask to form a third opening 118 exposing a portion of the line structure (figures 3-4); and
removing the portion of the line structure exposed by the third opening to divide the line structure into a plurality of pieces spaced apart from each other in the first direction (figure 6. Note: figure 6 of Chi teaches partial removal of a lower portion of the pattern under a upper portion of the pattern in which lower portions 105A and 105B remain in figure 6. Further, in a different embodiment, Chi also teaches complete removal of the lower portion of pattern in figure 11).

Chi fails to teach the first mask layer including silicon oxynitride and the etching process using a first etching gas including SF6 gas and CHF3 gas so that carbon-sulfur (C-S) bonds are formed on a surface of the photoresist pattern to restrain etching of the photoresist pattern.

Filipiak teaches the first mask layer including silicon oxynitride (column 1, lines 18-20) as one of several materials that is conventionally used in the art to form an antireflective layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Filipiak with that of Chi because silicon oxynitride is one of several materials that is conventionally used in the art to form an antireflective layer.

Chi and Filipiak fail to teach the etching process using a first etching gas including SF6 gas and CHF3 gas so that carbon-sulfur (C-S) bonds are formed on a surface of the photoresist pattern to restrain etching of the photoresist pattern.

	Huang teaches the etching process using a first etching gas including SF6 gas and CHF3 gas (column 3, line 11) as a means of etching a silicon oxynitride layer underneath a photoresist layer. Since the reference of Huang teaches first etching gas including SF6 gas and CHF3 gas and the use of a photoresist layer 230, Huang teaches the limitation of “carbon-sulfur (C-S) bonds are formed on a surface of the photoresist pattern to restrain etching of the photoresist pattern”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with that of Chi and Filipiak because a mixed gas of SF6 and CHF3 gas is generally-known as a means of etching silicon oxynitride films under a photoresist layer.

Regarding claim 18, Chi teaches the line structure includes a pattern 104 and a second mask 116/114 sequentially stacked on the substrate, the pattern and the second mask including different materials from each other (figure 1).

Regarding claim 19, Chi teaches dividing the line structure into the plurality of pieces spaced apart from each other includes etching a portion of the second mask exposed by the third opening and an upper portion of the pattern thereunder using a second etching gas having no etching selectivity among the pattern, the second mask, and the sacrificial layer to form a fourth opening; and removing a portion of the pattern exposed by the fourth opening (figures 5-6)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi as applied to claims above, and further in view of Wang et al, US Patent 6,699,792.

 Regarding claim 20,Chi fails to teach the first etching gas includes CF4 gas and CHF3 gas.

Wang teaches the first etching gas includes CF4 gas and CHF3 gas (column 4, lines 6-9) which are two of several conventionally-used etchant gas that are generally used for etching silicon substrates.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with that of Chi because CF4 gas and CHF3 gas are two of several conventionally-used etchant gas that are generally used for etching silicon substrates.

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al, US Patent 8,617,996 in view of Wie et al, US Patent Application Publication 2013/0309838.

Regarding claim 24, Chi teaches a method of forming active patterns, the method comprising:
forming a line structure on a substrate, the line structure extending in a first direction parallel to an upper surface of the substrate and including a first pattern 104 and a first mask 114/116 sequentially stacked, the first pattern and the first mask including different materials from each other (figure 1);
forming a sacrificial layer 106 or 108 on the substrate to cover the line structure (figure 1);
partially etching the sacrificial layer to form a first opening partially overlapping the line structure in a vertical direction perpendicular to the upper surface of the substrate (figure 3);
etching at least one of a portion of the first mask, an upper portion of the first pattern, and a portion of the sacrificial layer that are under the first opening using a first etching gas to form a second opening, the first etching gas having no etching selectivity among the first pattern, the first mask, and the sacrificial layer (figures 5);
removing a lower portion of the first pattern under the upper portion thereof to divide the first pattern into a plurality of pieces spaced apart from each other in the first direction (figure 6. Note: figure 6 of Chi teaches partial removal of a lower portion of the pattern under a upper portion of the pattern in which lower portions 105A and 105B remain in figure 6. Further, in a different embodiment, Chi also teaches complete removal of the lower portion of pattern in figure 11).

While column 4, lines 1-11 of Chi teaches forming a plurality of active patterns spaced apart from each other in a first direction, Chi fails to teach etching an upper portion of the substrate using the plurality of first patterns as an etching mask to form the plurality of active patterns.

Wei teaches etching an upper portion of the substrate 72 using the plurality of first patterns 76 as an etching mask to form the plurality of active patterns (figures 4-5) as a generally-used method to form the active fin patterns of a substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with that of Chi because it is generally-known in the art to use a pattern as an etching mask to form the plurality of active patterns for a semiconductor substrate.


Regarding claim 25, Chi and Wei teaches prior to forming the line structure on the substrate, forming a second layer 116 (Chi, figure 1) or 74 (Wei, figure 4), on the substrate  wherein etching the upper portion of the substrate using the plurality of first patterns as the etching mask includes:
etching the second layer using the plurality of first patterns 114 (Chi, figure 1)  or Wei (figure 4) as an etching mask to form a plurality of second patterns spaced apart from each other in the first direction; and etching the upper portion of the substrate using the plurality of first patterns and the plurality of second patterns as an etching mask (Note: Wei teaches etching layer 76 first, then etching layer 74 using layer 76, then using both layers to etch  layer 72 in figure 5)

Allowable Subject Matter

Claims 8-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899